UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-02675) Exact name of registrant as specified in charter:	Putnam Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2016 Date of reporting period:	October 1, 2015 — March 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Tax Exempt Income Fund Semiannual report 3 | 31 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: Capital gains, if any, are taxable for federal and, in most cases, state purposes. Income from federally tax-exempt funds may be subject to state and local taxes. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Tax-exempt bonds may be issued under the Internal Revenue Code only by limited types of issuers for limited types of projects. As a result, the fund’s investments may be focused in certain market segments and be more vulnerable to fluctuations in the values of the securities it holds than a more broadly invested fund. Interest the fund receives might be taxable. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: After enduring significant volatility in early 2016, markets around the world have shown fresh signs of strength as investor sentiment has improved. Many factors had fueled turbulence in the financial markets, including oil price volatility, uncertainty about U.S. monetary policy, and concerns about the ripple effects of China’s economic slowdown. In the United States, investors were encouraged by the Federal Reserve’s decision in March to hold off on raising interest rates and dialing back its 2016 rate-hike forecast to two hikes instead of four. Recent U.S. economic data also have been positive, with improvements in employment, manufacturing, and consumer confidence. Meanwhile, policymakers in Europe, China, Japan, and many emerging markets continue their efforts to lift economic growth rates. Putnam’s portfolio managers are positioned to maneuver in all types of markets with active investment strategies and support from teams of equity and fixed-income research analysts. The interview on the following pages provides an overview of your fund’s performance for the reporting period ended March 31, 2016, as well as an outlook for the coming months. In today’s market environment, it may be helpful to consult your financial advisor to ensure that your investment portfolio is aligned with your goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Barclays Municipal Bond Index, was introduced on 12/31/79, which post-dates the inception of the fund’s class A shares. † Returns for the six-month period are not annualized, but cumulative. 4 Tax Exempt Income Fund Interview with your fund’s portfolio manager The six - month reporting period ended March31, 2016, proved to be a hospitable environment for fixed - income securities. How did municipal bonds perform? Amid heightened market uncertainty surrounding U.S. central bank policy, low commodity prices, and China’s economic slowdown, municipal bonds maintained their positive monthly momentum during the reporting period. Much of the asset class’s advance occurred in January, when the Barclays Municipal Bond Index rose 1.19%. After the Federal Reserve took the widely expected first step on the path of gradual normalization of interest rates in December2015, investors began pricing in additional increases in 2016. However, a deep slide in oil prices early in 2016 fueled worries of slowing economic growth globally and raised questions about the central bank’s interest-rate policy. In January, the asset class benefited from a flight to quality in response to market volatility, slower growth, and a dovish Fed. At its March meeting, the central bank’s Federal Open Market Committee reduced its rate-hike forecast for the remainder of the year to two increases from the four that policymakers had anticipated at their December2015 meeting. In the final weeks of the reporting period, diminished expectations for near-term rate hikes and increased expectations for a more gradual pace of future hikes helped to support municipal bond prices. Fed Chair This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 3/31/16. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 15. Tax Exempt Income Fund 5 Janet Yellen reaffirmed that the central bank would move cautiously. Why has the asset class been so resilient? Municipal bond prices have benefited from favorable market technicals, or their supply/demand dynamics, as well as generally stable credit fundamentals. New-issue supply has fallen, while demand, as measured by mutual fund inflows, has been consistent, with over $13.5 billion in new assets during the first quarter of 2016. Demand for municipal bonds has been dominated by households at the retail level, which comprise about 70% of municipal bond investors. Meanwhile, the biggest change that we have seen has come in the bank channel, whose shares of municipal bond assets have doubled since 2008. As such, demand for municipal bonds appears to have moved beyond its traditional base of tax-sensitive investors to include investors drawn to their high-quality, relatively low-volatility income potential, in our view. Overall, we believe that municipal credit fundamentals are sound and defaults have been low. Credit rating upgrades of issuers have exceeded downgrades due to economic and financial stabilization across most public finance sectors. At the local level, property values have improved, contributing to modest increases in tax receipts. We do continue to see weakness in some isolated high-profile credits. Fiscal economic data remain troubling in Puerto Rico. Investors closely monitored developments leading up to the constitutionally guaranteed Government Development Bank [GDB] debt service payment due May1, which the U.S. Top 10 state allocations are shown as a percentage of the fund’s net assets as of 3/31/16. Investments in Puerto Rico represented 0.0% of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6 Tax Exempt Income Fund territory ultimately failed to pay. [The fund did not own GDB debt during the reporting period.] Investors also followed a Republican-sponsored bill to address Puerto Rico’s fiscal crisis, which the House failed to bring for a vote before the May1 debt service payment. A separate restructuring law was recently discussed in a U.S. Supreme Court hearing. Known as the Recovery Act, the proposal would allow some public agencies to ask bondholders to accept losses on securities in the form of lower payments. However, it is not certain that the proposal will become law. A high degree of uncertainty remains as to the timing and scope of Puerto Rico’s debt restructuring, especially as multiple legal challenges are likely, in our view. We are also closely following a handful of states and municipalities grappling with budget challenges posed by unfunded pension liabilities and health-care costs. However, while these various issuers, as well as Puerto Rico, are facing long-running headwinds, in our view, investors have shown a willingness to isolate these situations from the overall municipal market. How did Putnam Tax Exempt Income Fund perform in this environment? For the six months ended March31, 2016, the fund’s class A shares before sales charges underperformed their benchmark, Credit qualities are shown as a percentage of net assets as of 3/31/16. A bond rated BBB or higher (SP-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. Tax Exempt Income Fund 7 the Barclays Municipal Bond Index and the average return of their Lipper peer group. With the Fed beginning the process of normalizing interest rates, what was your investment approach during the reporting period? Many of the same investment themes remain in place —namely, duration positioning, or interest-rate sensitivity, that is slightly below the median of the fund’s Lipper peer group; an overweight exposure to municipal bonds rated Baa relative to the benchmark; a preference for essential service utilities, continuing-care retirement communities, and higher education bonds relative to the fund’s Lipper peer group; and an underweight exposure to Puerto Rico issuers relative to the fund’s peers. However, at the beginning of 2016, in response to market volatility, marginal growth, and a dovish Fed, we extended duration by a modest amount, becoming slightly less defensive. As the second quarter begins, we expect to move through a seasonally weaker period for municipal bond returns, as technicals generally are less favorable in March and April. We expect this negative seasonality to occur again this year due to a combination of heavier new issue supply (March new issue supply averaged 36% more than February new issue levels) and possible income-tax-related selling before April’s tax deadline. If realized, this temporary imbalance could present some interesting buying opportunities, in our view. We do not expect municipal credit spreads [the difference in yield between higher- and lower-quality municipal bonds] to widen This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 Tax Exempt Income Fund by a large margin in the near term, nor do we believe that spreads will tighten. In our opinion, downside risks include flows to the asset class turning decidedly negative or interest rates spiking higher. Against this backdrop, we expect to maintain a slightly defensive, shorter-duration position and a somewhat higher cash allocation in the portfolio relative to the fund’s Lipper peers. The Fed’s forecast for the number of rate hikes for the remainder of 2016 was reduced at its March meeting. What is your current outlook for rates and the municipal bond market? With the Fed’s current assessment that an accommodative policy is appropriate given global risk factors and its decision to leave its benchmark rate unchanged at its April meeting, Yellen continues to communicate a dovish bias — leading some to believe that the next rate hike won’t occur until 2017. Ultimately, however, the path remains dictated by data releases and global macroeconomic factors, in our view. As such, we expect gradual rate increases, but the timing of any such increases remains uncertain. Municipal bonds were among the best-performing asset classes in 2015. As we saw in the first quarter of 2016, the asset class began the year on solid footing, with many investors drawn during the period to the relative stability and income potential of municipal bonds as a refuge from global macroeconomic volatility. Thank you, Thalia, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Statements in the Q&A concerning the fund’s performance or portfolio composition relative to those of the fund’s Lipper peer group may reference information produced by Lipper Inc. or through a third party. Portfolio Manager Thalia Meehan holds a B.A. from Williams College. She joined Putnam in 1989 and has been in the investment industry since 1983. In addition to Thalia, your fund’s portfolio manager is Paul M. Drury, CFA. He holds a B.A. from Suffolk University. Paul has been in the investment industry since he joined Putnam in 1989. Tax Exempt Income Fund 9 IN THE NEWS Since its introduction in January2012, the Federal Reserve’s interest-rate path “dot plot” has become something of a must-read for Fed watchers. The dot plot’s origins date to 2011, when the Fed was seeking a way to convey publicly more information about the central bank’s outlook. Before every other Fed meeting, officials on the policy-setting Federal Open Market Committee (FOMC) submit updated forecasts for economic growth, unemployment, inflation, and interest-rate hikes. The dots, published as a graph in the quarterly “Summary of Economic Projections,” represent anonymously delivered forecasts from individual FOMC members. In recent months, the dot plot has been criticized by some for conveying an overly hawkish message, but Federal Reserve Chair Janet Yellen has defended the dot plot, saying it should be used to manage expectations about future hikes and not be viewed as a definitive rate path. Meanwhile, after its March2016 meeting, the Fed released a dot plot more aligned with current market expectations — reducing the number of rate hikes this year to two from the four predicted in December. So, for now, the Fed and the market appear to be on the same page. 10 Tax Exempt Income Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/16 Class A Class B Class C Class M Class Y (inception dates) (12/31/76) (1/4/93) (7/26/99) (2/16/95) (1/2/08) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Annual average (life of fund) 6.56% 6.45% 6.38% 6.38% 5.71% 5.71% 6.16% 6.07% 6.62% 10 years 54.27 48.10 46.87 46.87 42.51 42.51 49.82 44.95 57.34 Annual average 4.43 4.01 3.92 3.92 3.61 3.61 4.13 3.78 4.64 5 years 32.10 26.82 27.97 25.97 27.11 27.11 30.29 26.05 33.63 Annual average 5.73 4.87 5.06 4.73 4.91 4.91 5.43 4.74 5.97 3 years 9.67 5.29 7.60 4.67 7.10 7.10 8.83 5.29 10.49 Annual average 3.13 1.73 2.47 1.53 2.31 2.31 2.86 1.73 3.38 1 year 2.96 –1.16 2.30 –2.66 2.14 1.15 2.65 –0.68 3.17 6 months 2.90 –1.21 2.58 –2.42 2.49 1.49 2.75 –0.59 3.01 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. Performance for class B, C, M, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Tax Exempt Income Fund 11 Fund price and distribution information For the six-month period ended 3/31/16 Distributions Class A Class B Class C Class M Class Y Number 6 6 6 6 6 Income 1 $0.160403 $0.132653 $0.125974 $0.147886 $0.169840 Capital gains 2 — Total Before After Net Net Before After Net sales sales asset asset sales sales asset Share value charge charge value value charge charge value 9/30/15 $8.70 $9.06 $8.70 $8.72 $8.73 $9.02 $8.72 3/31/16 8.79 9.16 8.79 8.81 8.82 9.12 8.81 Before After Net Net Before After Net sales sales asset asset sales sales asset Current rate (end of period) charge charge value value charge charge value Current dividend rate 3 3.46% 3.32% 2.82% 2.67% 3.16% 3.06% 3.66% Taxable equivalent 4 6.11 5.87 4.98 4.72 5.58 5.41 6.47 Current 30-day SEC yield 5 N/A 1.49 0.92 0.78 N/A 1.23 1.76 Taxable equivalent 4 N/A 2.63 1.63 1.38 N/A 2.17 3.11 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 4 Assumes maximum 43.40% federal tax rate for 2016. Results for investors subject to lower tax rates would not be as advantageous. 5 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 Tax Exempt Income Fund Comparative index returns For periods ended 3/31/16 Lipper General & Insured Barclays Municipal Municipal Debt Funds Bond Index category average* Annual average (life of fund) —† 5.90% 10 years 60.78% 51.13 Annual average 4.86 4.19 5 years 31.26 32.80 Annual average 5.59 5.80 3 years 11.29 10.08 Annual average 3.63 3.25 1 year 3.98 3.49 6 months 3.20 3.29 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/16, there were 281, 263, 228, 210, 153, and 9 funds, respectively, in this Lipper category. † The fund’s benchmark, the Barclays Municipal Bond Index, was introduced on 12/31/79, which post-dates the inception of the fund’s class A shares. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Total annual operating expenses for the fiscal year ended 9/30/15 0.75% 1.38% 1.53% 1.03% 0.53% Annualized expense ratio for the six-month period ended 3/31/16 0.77% 1.40% 1.55% 1.05% 0.55% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Tax Exempt Income Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 10/1/15 to 3/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.91 $7.09 $7.85 $5.32 $2.79 Ending value (after expenses) $1,029.00 $1,025.80 $1,024.90 $1,027.50 $1,030.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 3/31/16, use the following calculation method. To find the value of your investment on 10/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.89 $7.06 $7.82 $5.30 $2.78 Ending value (after expenses) $1,021.15 $1,018.00 $1,017.25 $1,019.75 $1,022.25 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Tax Exempt Income Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Tax Exempt Income Fund 15 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2016, Putnam employees had approximately $477,000,000 and the Trustees had approximately $127,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Tax Exempt Income Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Tax Exempt Income Fund 17 The fund’s portfolio 3/31/16 (Unaudited) Key to holding’s abbreviations ABAG Association Of Bay Area Governments G.O. Bonds General Obligation Bonds AGC Assured Guaranty Corp. GNMA Coll. Government National Mortgage AGM Assured Guaranty Municipal Corporation Association Collateralized AMBAC AMBAC Indemnity Corporation NATL National Public Finance Guarantee Corp. BAM Build America Mutual PSFG Permanent School Fund Guaranteed COP Certificates of Participation Radian Insd. Radian Group Insured FGIC Financial Guaranty Insurance Company SGI Syncora Guarantee, Inc. FHL Banks Coll. Federal Home Loan Banks U.S. Govt. Coll. U.S. Government Collateralized System Collateralized VRDN Variable Rate Demand Notes, which are FHLMC Coll. Federal Home Loan Mortgage floating-rate securities with long-term maturities Corporation Collateralized that carry coupons that reset and are payable upon FNMA Coll. Federal National Mortgage demand either daily, weekly or monthly. The rate Association Collateralized shown is the current interest rate at the close of the FRB Floating Rate Bonds: the rate shown reporting period. is the current interest rate at the close of the reporting period MUNICIPAL BONDS AND NOTES (99.0%)* Rating** Principal amount Value Alabama (0.7%) Cullman Cnty., Hlth. Care Auth. Rev. Bonds (Cullman Regl. Med. Ctr.), Ser. A, 7s, 2/1/36 Ba1 $1,750,000 $1,899,870 Jefferson Cnty., Swr. Rev. Bonds, Ser. D, 6 1/2s, 10/1/53 BBB– 1,000,000 1,204,890 Selma, Indl. Dev. Board Rev. Bonds (Gulf Opportunity Zone Intl. Paper Co.), Ser. A, 6 1/4s, 11/1/33 BBB 3,500,000 4,065,495 Arizona (1.8%) Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), Ser. A, 7 5/8s, 12/1/29 (escrow) F D/P 2,850,000 8,519 Coconino Cnty., Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co. — Navajo), Ser. A, 5 1/8s, 10/1/32 A3 2,000,000 2,201,080 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), 5 1/8s, 5/15/40 A– 3,500,000 3,863,930 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7 1/4s, 2/1/40 Baa1 3,300,000 3,813,381 Mesa, St. & Hwy. Rev. Bonds 5s, 7/1/22 AA 2,000,000 2,389,060 5s, 7/1/21 AA 1,500,000 1,760,220 Phoenix, Indl. Dev. Auth. Ed. Rev. Bonds (Great Hearts Academies), 5s, 7/1/44 BBB– 1,000,000 1,094,510 Salt Verde, Fin. Corp. Gas Rev. Bonds, 5 1/2s, 12/1/29 Baa1 1,750,000 2,212,403 18 Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (99.0%)* cont. Rating** Principal amount Value California (10.2%) ABAG Fin. Auth. for Nonprofit Corps. Rev. Bonds (Episcopal Sr. Cmntys.), Ser. A, 5s, 7/1/42 BBB+/F $1,300,000 $1,417,507 CA Hsg. Fin. Agcy. Rev. Bonds (Home Mtge.), Ser. K, 4 3/4s, 8/1/36 A2 5,750,000 5,758,050 CA Muni. Fin. Auth. COP (Cmnty. Hosp. Central CA) 5 1/4s, 2/1/37 A– 1,525,000 1,568,219 U.S. Govt. Coll., 5 1/4s, 2/1/37 (Prerefunded 2/1/17) AAA/P 1,075,000 1,115,839 CA Muni. Fin. Auth. Rev. Bonds (Biola U.), 5 7/8s, 10/1/34 Baa1 1,500,000 1,624,425 CA State G.O. Bonds 6 1/2s, 4/1/33 Aa3 5,000,000 5,799,750 5 3/4s, 4/1/31 Aa3 10,000,000 11,395,300 5 1/2s, 3/1/40 Aa3 10,300,000 11,895,161 CA State Dept. of Wtr. Resources Rev. Bonds (Central Valley) 5s, 12/1/29 AAA 175,000 189,928 U.S. Govt. Coll., 5s, 12/1/29 (Prerefunded 6/1/18) AA+ 4,825,000 5,264,799 CA State Edl. Fac. Auth. Rev. Bonds (Pacific U.), Ser. A, 5s, 11/1/30 A2 750,000 874,095 (Santa Clara U.), 5s, 4/1/23 Aa3 375,000 462,334 CA State Infrastructure & Econ. Dev. Bank Rev. Bonds (Science Ctr. Phase II), Ser. B, FGIC, NATL, 5s, 5/1/23 AA– 640,000 641,946 CA State Poll. Control Fin. Auth. Rev. Bonds (Wtr. Furnishing), 5s, 11/21/45 Baa3 3,000,000 3,292,380 CA State Pub. Wks. Board Rev. Bonds Ser. I-1, 6 1/8s, 11/1/29 A1 2,000,000 2,331,940 Ser. A-1, 6s, 3/1/35 A1 3,100,000 3,606,695 (Capital Projects), Ser. A, 5s, 4/1/29 A1 3,605,000 4,257,145 CA Statewide Cmnty. Dev. Auth. Rev. Bonds (899 Charleston, LLC), Ser. A, 5 1/4s, 11/1/44 BB/P 655,000 672,711 AGM, 5s, 11/15/44 AA 1,500,000 1,696,950 Corona-Norco, School Dist. Pub. Fin. Auth. Special Tax Bonds, Ser. A, 5s, 9/1/35 A– 585,000 644,196 Los Angeles, Dept. of Arpt. Rev. Bonds (Los Angeles Intl. Arpt.) Ser. B, 5s, 5/15/33 AA– 1,000,000 1,172,590 5s, 5/15/30 AA 2,000,000 2,333,760 Los Angeles, Unified School Dist. G.O. Bonds, Ser. I, 5s, 7/1/26 Aa2 5,000,000 5,640,900 M-S-R Energy Auth. Rev. Bonds, Ser. A, 6 1/2s, 11/1/39 BBB+ 2,250,000 3,190,343 Oakland, Alameda Cnty. Unified School Dist. G.O. Bonds, Ser. A, 5s, 8/1/40 BBB+/P 1,000,000 1,133,700 Port of Oakland, Rev. Bonds, Ser. P, 5s, 5/1/33 A+ 1,240,000 1,399,464 Riverside Cnty., Asset Leasing Corp. Rev. Bonds (Riverside Cnty. Hosp.), NATL, zero%, 6/1/25 AA– 4,000,000 3,020,880 Tax Exempt Income Fund 19 MUNICIPAL BONDS AND NOTES (99.0%)* cont. Rating** Principal amount Value California cont. Sacramento, City Fin. Auth. Tax Alloc. Bonds, Ser. A, FGIC, NATL, zero%, 12/1/22 AA– $7,500,000 $6,470,850 Sacramento, Regl. Trans. Dist. Rev. Bonds (Farebox), 5s, 3/1/25 A3 1,000,000 1,146,360 Solano, Cmnty. College Dist. G.O. Bonds (Election of 2002), Ser. B, FGIC, NATL, zero%, 8/1/26 (Prerefunded 8/1/16) Aa3 9,560,000 5,870,031 Stockton, Pub. Wtr. Fin. Auth. Rev. Bonds (Delta Wtr. Supply), Ser. A, 6 1/4s, 10/1/40 A 1,375,000 1,702,910 Turlock, Irrigation Dist. Rev. Bonds, Ser. A, 5s, 1/1/40 AA– 2,000,000 2,208,200 Colorado (2.0%) CO State Hlth. Fac. Auth. Rev. Bonds (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), 5 1/2s, 6/1/33 Baa1 650,000 751,881 (Valley View Assn.), 5 1/4s, 5/15/42 A– 1,500,000 1,555,290 (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), 5 1/4s, 6/1/22 Baa1 290,000 292,271 (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), U.S. Govt. Coll., 5 1/4s, 6/1/22 (Prerefunded 6/1/16) AAA/P 710,000 715,233 (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), Ser. A, 5s, 6/1/45 Baa1 2,000,000 2,171,140 (Valley View Hosp. Assn.), 5s, 5/15/45 A– 1,000,000 1,131,120 (Covenant Retirement Cmnty.), Ser. A, 5s, 12/1/35 BBB+/F 1,000,000 1,102,580 (Covenant Retirement Cmnty.), Ser. A, 5s, 12/1/33 BBB+/F 1,650,000 1,797,791 (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), 5s, 6/1/16 Baa1 210,000 211,325 Denver City & Cnty., Arpt. Rev. Bonds (Sub. Syst.), Ser. A, 5 1/2s, 11/15/31 A2 1,925,000 2,287,709 E-ub. Hwy. Auth. Rev. Bonds, Ser. A, NATL, zero%, 9/1/34 AA– 13,000,000 6,729,060 Park Creek Metro. Dist. Tax Allocation Bonds (Sr. Ltd. Property Tax Supported), Ser. A, 5s, 12/1/45 BBB/F 225,000 249,327 Regl. Trans. Dist. Rev. Bonds (Denver Trans. Partners), 6s, 1/15/41 Baa3 750,000 862,080 Delaware (0.6%) DE State Econ. Dev. Auth. Rev. Bonds (Delmarva Pwr.), 5.4s, 2/1/31 Baa1 1,700,000 1,889,669 (Indian River Pwr.), 5 3/8s, 10/1/45 Baa3 4,200,000 4,384,254 District of Columbia (3.4%) DC G.O. Bonds, Ser. C, 5s, 6/1/38 Aa1 2,000,000 2,361,920 DC Rev. Bonds (Howard U.), Ser. A, 6 1/2s, 10/1/41 BBB 3,000,000 3,212,880 (Kipp Charter School), 6s, 7/1/33 BBB+ 950,000 1,107,928 DC Ballpark Rev. Bonds, Ser. B-1, FGIC, NATL, 5s, 2/1/25 AA– 1,035,000 1,038,540 20 Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (99.0%)* cont. Rating** Principal amount Value District of Columbia cont. DC U. Rev. Bonds (Gallaudet U.) 5 1/2s, 4/1/41 A+ $2,000,000 $2,319,460 5 1/2s, 4/1/34 A+ 1,000,000 1,172,660 DC, Wtr. & Swr. Auth. Pub. Util. Rev. Bonds (Green Bond), Ser. A, 5s, 10/1/45 AA+ 6,300,000 7,379,190 Ser. B, 5s, 10/1/37 AA+ 3,135,000 3,729,239 Ser. B, 5s, 10/1/35 AA+ 5,000,000 5,994,000 Metro. Washington, Arpt. Auth. Dulles Toll Rd. Rev. Bonds (Metrorail), Ser. A, zero%, 10/1/37 Baa1 11,000,000 4,598,660 Florida (6.2%) Brevard Cnty., Hlth. Care Fac. Auth. Rev. Bonds (Health First, Inc.), U.S. Govt. Coll., 7s, 4/1/39 (Prerefunded 4/1/19) A2 4,000,000 4,717,960 Cape Coral, Wtr.& Swr. Rev. Bonds, AMBAC, 5s, 10/1/26 (Prerefunded 10/1/16) A1 2,500,000 2,553,000 Double Branch Cmnty. Dev. Dist. Special Assmt. Bonds, Ser. A-1, 4 1/4s, 5/1/34 A– 890,000 913,647 FL Hsg. Fin. Corp. Rev. Bonds (Homeowner Mtge.), Ser. 2, GNMA Coll, FNMA Coll, FHLMC Coll., 4.95s, 7/1/37 Aaa 800,000 800,240 FL State Muni. Pwr. Agcy. Rev. Bonds, Ser. A, 5s, 10/1/31 (Prerefunded 10/1/18) A2 3,300,000 3,595,515 Halifax Hosp. Med. Ctr. Rev. Bonds, 5s, 6/1/36 A– 2,250,000 2,583,968 Hernando Cnty., Rev. Bonds (Criminal Justice Complex Fin.), FGIC, NATL, 7.65s, 7/1/16 AA– 10,000,000 10,156,500 Lakeland, Hosp. Syst. Rev. Bonds (Lakeland Regl. Hlth.), 5s, 11/15/40 A2 2,175,000 2,448,376 Lee Cnty., Rev. Bonds, SGI, 5s, 10/1/25 (Prerefunded 10/1/16) Aa2 5,500,000 5,620,670 Miami-Dade Cnty., Rev. Bonds (Tran. Syst. Sales Surtax), 5s, 7/1/42 AA 3,000,000 3,412,080 Miami-Dade Cnty., Aviation Rev. Bonds Ser. B, 5s, 10/1/41 A2 5,000,000 5,478,650 Ser. A, 5s, 10/1/38 A 1,750,000 1,989,155 5s, 10/1/28 A2 500,000 587,965 Miami-Dade Cnty., Expressway Auth. Toll Syst. Rev. Bonds, Ser. A, 5s, 7/1/44 A2 1,000,000 1,121,710 Orange Cnty., Hlth. Fac. Auth. Rev. Bonds (Presbyterian Retirement Cmntys.), 5s, 8/1/34 A–/F 1,800,000 1,978,794 Palm Beach Cnty., Hlth. Fac. Auth. Rev. Bonds (Acts Retirement-Life Cmnty.), 5 1/2s, 11/15/33 BBB+ 5,000,000 5,473,500 South Broward, Hosp. Dist. Rev. Bonds, NATL, 4 3/4s, 5/1/28 AA 2,000,000 2,080,220 Southeast Overtown Park West Cmnty. Redev. Agcy. 144A Tax Alloc. Bonds, Ser. A-1, 5s, 3/1/30 BBB+ 480,000 538,843 Sunrise, Util. Syst. Rev. Bonds, AMBAC, 5.2s, 10/1/22 AA– 3,405,000 3,755,681 Tampa, Hlth. Syst. Rev. Bonds (Baycare), Ser. A, 5s, 11/15/46 Aa2 700,000 819,749 Tax Exempt Income Fund 21 MUNICIPAL BONDS AND NOTES (99.0%)* cont. Rating** Principal amount Value Georgia (3.5%) Atlanta, Arpt. Rev. Bonds (Hartsfield-Jackson Intl. Arpt.), Ser. A, 5s, 1/1/35 Aa3 $2,000,000 $2,245,780 Atlanta, Arpt. Passenger Fac. Charge Rev. Bonds, 5s, 1/1/31 Aa3 3,075,000 3,650,825 Atlanta, Wtr. & Waste Wtr. Rev. Bonds Ser. A, 6 1/4s, 11/1/39 (Prerefunded 11/1/19) Aa3 4,500,000 5,332,185 5s, 11/1/40 Aa3 4,860,000 5,690,039 Forsyth Cnty., Hosp. Auth. Rev. Bonds (Baptist Hlth. Care Syst.), U.S. Govt. Coll., 6 1/4s, 10/1/18 (Escrowed to maturity) AA+ 370,000 397,243 Fulton Cnty., Dev. Auth. Rev. Bonds (GA Tech Athletic Assn.), Ser. A, 5s, 10/1/42 A2 2,250,000 2,564,753 GA State Private College & U. Auth. Rev. Bonds (Emory U.) Ser. A, 5s, 10/1/43 Aa2 2,400,000 2,777,280 Ser. B, 5s, 9/1/29 Aa2 2,250,000 2,544,120 Gainesville & Hall Cnty., Hosp. Auth. Rev. Bonds (Northeast GA Hlth. Care), Ser. S, 5 1/2s, 8/15/54 AA– 1,825,000 2,166,695 Main St. Natural Gas, Inc. Rev. Bonds (GA Gas), Ser. A, 5 1/2s, 9/15/21 Baa1 370,000 437,532 Marietta, Dev. Auth. Rev. Bonds (Fac. of Life U., Inc.), 7s, 6/15/39 Ba3 2,450,000 2,571,692 Muni. Election Auth. of GA Rev. Bonds (Plant Voltage Units 3 & 4), Ser. A, 5 1/2s, 7/1/60 A+ 3,500,000 4,120,900 Guam (0.1%) Territory of GU, Pwr. Auth. Rev. Bonds, Ser. A 5s, 10/1/34 Baa2 200,000 223,300 AGM, 5s, 10/1/30 AA 500,000 583,570 Illinois (5.5%) Chicago, G.O. Bonds Ser. B-2, 5 1/2s, 1/1/37 BBB+ 6,000,000 5,984,700 Ser. A, 5 1/4s, 1/1/33 BBB+ 1,200,000 1,190,664 Chicago, Board of Ed. G.O. Bonds, Ser. C, 5 1/4s, 12/1/39 B+ 3,500,000 2,841,335 Chicago, Motor Fuel Tax Rev. Bonds, AGM 5s, 1/1/33 AA 1,000,000 1,065,930 5s, 1/1/30 AA 200,000 215,532 Chicago, O’Hare Intl. Arpt. Rev. Bonds Ser. A, 5 3/4s, 1/1/39 A2 1,650,000 1,934,081 Ser. F, 5s, 1/1/40 A2 3,700,000 4,029,448 Chicago, Waste Wtr. Transmission Rev. Bonds 5s, 1/1/44 A 3,000,000 3,203,970 (2nd Lien), 5s, 1/1/39 A 2,720,000 2,933,139 Chicago, Wtr. Wks Rev. Bonds, AGM, 5s, 11/1/25 AA 4,750,000 5,086,918 22 Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (99.0%)* cont. Rating** Principal amount Value Illinois cont. IL Fin. Auth. Rev. Bonds (Rush U. Med. Ctr.), Ser. B, U.S. Govt. Coll., 7 1/4s, 11/1/38 (Prerefunded 11/1/18) Aaa $2,520,000 $2,922,444 (Silver Cross Hosp. & Med. Ctr.), 7s, 8/15/44 (Prerefunded 8/15/19) AAA/P 5,500,000 6,581,905 (Rush U. Med. Ctr.), Ser. C, U.S. Govt. Coll., 6 5/8s, 11/1/39 (Prerefunded 5/1/19) Aaa 1,075,000 1,257,492 (Roosevelt U.), 6 1/2s, 4/1/39 Baa3 1,000,000 1,100,140 (Elmhurst Memorial), Ser. A, 5 5/8s, 1/1/37 Baa2 1,000,000 1,062,850 (Newman Foundation), Radian Insd., 5s, 2/1/32 AA 3,000,000 3,037,470 IL State G.O. Bonds 5s, 1/1/41 A– 3,000,000 3,187,560 5s, 8/1/21 A– 2,250,000 2,496,623 IL State Toll Hwy. Auth. Rev. Bonds, Ser. A-1, AGM, 5s, 1/1/22 (Prerefunded 7/1/16) AA 1,000,000 1,010,840 Railsplitter, Tobacco Settlement Auth. Rev. Bonds, 6s, 6/1/28 A– 2,150,000 2,565,746 Springfield, Elec. Rev. Bonds, AGM, 5s, 3/1/40 AA 500,000 566,350 Indiana (2.2%) IN Bk. Special Program Gas Rev. Bonds, Ser. A, 5 1/4s, 10/15/21 A3 6,150,000 7,121,270 IN State Fin. Auth. Econ. Dev. Mandatory Put Bonds (6/1/16) (Republic Svcs., Inc.), Ser. A, 0.7s, 5/1/34 BBB+ 3,250,000 3,248,375 IN State Fin. Auth. Edl. Fac. Rev. Bonds (Butler U.), Ser. B, 5s, 2/1/27 BBB+ 935,000 1,061,431 Indianapolis, Arpt. Auth. Rev. Bonds (Federal Express Corp.), 5.1s, 1/15/17 Baa2 4,500,000 4,641,075 Jasper Cnty., Indl. Poll. Control Rev. Bonds AMBAC, 5.7s, 7/1/17 Baa1 2,500,000 2,636,600 NATL, 5.6s, 11/1/16 AA– 2,750,000 2,822,628 Iowa (0.3%) IA Fin. Auth. Hlth. Fac. Rev. Bonds (Dev. Care Initiatives), Ser. A, 5 1/2s, 7/1/21 BB+ 2,500,000 2,522,875 Tobacco Settlement Auth. of IA Rev. Bonds, Ser. C, 5 3/8s, 6/1/38 B+ 750,000 749,955 Kansas (0.3%) KS State Dev. Fin. Auth. Rev. Bonds (Lifespace Cmnty’s. Inc.), Ser. S, 5s, 5/15/30 A/F 2,900,000 3,063,966 Kentucky (1.0%) KY Pub. Trans. Infrastructure Auth. Rev. Bonds (1st Tier Downtown Crossing), Ser. A, 6s, 7/1/53 Baa3 1,400,000 1,638,602 Louisville & Jefferson Cnty., Metro. Govt. College Rev. Bonds (Bellarmine U.), Ser. A, 6s, 5/1/38 Baa3 855,000 906,847 Louisville & Jefferson Cnty., Metro. Govt. Hlth. Syst. Rev. Bonds (Norton Hlth. Care, Inc.), 5s, 10/1/30 A– 4,000,000 4,080,600 Tax Exempt Income Fund 23 MUNICIPAL BONDS AND NOTES (99.0%)* cont. Rating** Principal amount Value Kentucky cont. Louisville, Regl. Arpt. Auth. Syst. Rev. Bonds, Ser. A 5s, 7/1/31 A+ $415,000 $479,101 5s, 7/1/30 A+ 1,000,000 1,158,430 Owen Cnty., Wtr. Wks. Syst. Rev. Bonds (American Wtr. Co.), Ser. A, 6 1/4s, 6/1/39 A 1,000,000 1,122,780 Louisiana (0.5%) LA Pub. Fac. Auth. Rev. Bonds (Entergy LA LLC), 5s, 6/1/30 A2 2,500,000 2,504,325 LA State Pub. Fac. Auth. Rev. Bonds (Ochsner Clinic Foundation), 5s, 5/15/47 Baa1 1,075,000 1,180,468 Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. A, 5s, 5/15/23 A 1,200,000 1,406,244 Maryland (0.6%) MD Econ. Dev. Corp. Poll. Control Rev. Bonds (Potomac Electric Power Co.), 6.2s, 9/1/22 A2 1,100,000 1,255,551 MD State Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (Meritus Med. Ctr.), 5s, 7/1/40 BBB 1,250,000 1,397,900 (Peninsula Regl. Med. Ctr.), 5s, 7/1/39 A2 2,750,000 3,137,943 Massachusetts (4.8%) MA State Dept. Trans. Rev. Bonds (Metro Hwy. Syst.), Ser. B, 5s, 1/1/37 A+ 6,750,000 7,478,393 MA State Dev. Fin. Agcy. Rev. Bonds (Sabis Intl.), Ser. A, 8s, 4/15/39 (Prerefunded 10/15/19) BBB 920,000 1,140,506 (Berklee College of Music), 5 1/4s, 10/1/41 A2 5,500,000 6,449,795 (Wheelock College), Ser. C, 5 1/4s, 10/1/29 BBB 3,300,000 3,420,021 (Suffolk U.), 5 1/8s, 7/1/40 Baa2 2,000,000 2,126,080 MA State Edl. Fin. Auth. Rev. Bonds, Ser. B, 5.7s, 1/1/31 AA 2,615,000 2,829,535 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Suffolk U.), Ser. A, U.S. Govt. Coll., 5 3/4s, 7/1/39 (Prerefunded 7/1/19) Baa2 4,000,000 4,513,680 (Springfield College), 5 5/8s, 10/15/40 Baa1 2,550,000 2,827,466 (Springfield College), 5 1/2s, 10/15/31 Baa1 600,000 672,270 (Sterling & Francine Clark), Ser. A, 5s, 7/1/36 (Prerefunded 7/1/16) AA 3,305,000 3,340,826 (Northeastern U.), Ser. A, 5s, 10/1/35 A2 4,100,000 4,633,082 MA State Hsg. Fin. Agcy. Rev. Bonds, Ser. A, 5.1s, 12/1/30 Aa3 1,480,000 1,588,084 MA State School Bldg. Auth. Sales Tax Rev. Bonds, Ser. C, 5s, 8/15/37 AA+ 1,625,000 1,941,193 Metro. Boston, Trans. Pkg. Corp. Rev. Bonds 5 1/4s, 7/1/36 A1 2,000,000 2,335,800 (Systemwide Pkg.), 5 1/4s, 7/1/33 A1 2,000,000 2,346,720 24 Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (99.0%)* cont. Rating** Principal amount Value Michigan (3.0%) Detroit, G.O. Bonds, AMBAC, 5 1/4s, 4/1/24 BB/P $77,500 $77,495 Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B, AGM, 6 1/4s, 7/1/36 AA 4,040,000 4,564,877 Flint, Hosp. Bldg. Auth. Rev. Bonds (Hurley Med. Ctr.), 7 3/8s, 7/1/35 Ba1 1,250,000 1,425,963 Karegnondi, Wtr. Auth. Rev. Bonds (Wtr. Supply Syst.), Ser. A, 5 1/4s, 11/1/30 A2 3,000,000 3,529,650 MI State Fin. Auth. Rev. Bonds Ser. G-5A, AMBAC, 5 1/4s, 4/1/24 A– 422,500 423,628 (Beaumont Hlth. Credit Group), Ser. A, 5s, 11/1/44 A1 1,750,000 1,992,445 Ser. H-1, 5s, 10/1/39 AA– 5,250,000 5,972,715 (Local Govt. Loan Program — Detroit Wtr. & Swr. Dept. (DWSD)), Ser. D-2, 5s, 7/1/34 BBB+ 400,000 453,412 (Detroit Wtr. & Swr.), Ser. C-6, 5s, 7/1/33 A– 270,000 308,089 (Local Govt. Loan Program), Ser. F1, 4 1/2s, 10/1/29 A 650,000 709,345 MI State Hosp. Fin. Auth. Rev. Bonds Ser. A, 6 1/8s, 6/1/39 (Prerefunded 6/1/19) AA+ 2,500,000 2,896,125 (Henry Ford Hlth. Syst.), Ser. A, 5 1/4s, 11/15/46 A3 4,410,000 4,521,088 Oakland U. Rev. Bonds, 5s, 3/1/39 A1 2,000,000 2,273,580 Minnesota (1.0%) Douglas Cnty., Gross Hlth. Care Fac. Rev. Bonds (Douglas Cnty. Hosp.), 6 1/4s, 7/1/38 (Prerefunded 7/1/18) AAA/P 1,035,000 1,158,921 Minneapolis & St. Paul, Hsg. & Redev. Auth. Hlth. Care VRDN (Allina Hlth. Syst.), Ser. B-1, 0.37s, 11/15/35 VMIG1 1,800,000 1,800,000 Minneapolis Hlth. Care Syst. Rev. Bonds (Fairview Hlth. Svcs. Oblig. Group), Ser. A, 5s, 11/15/44 A+ 1,000,000 1,124,970 Minneapolis, Rev. Bonds (National Marrow Donor Program), U.S. Govt. Coll., 4 7/8s, 8/1/25 (Prerefunded 8/1/18) BBB+ 2,000,000 2,184,200 St. Paul, Hsg. & Redev. Auth. Hlth. Care Fac. Rev. Bonds (HealthPartners Oblig. Group), U.S. Govt. Coll., 5 1/4s, 5/15/36 (Prerefunded 11/15/16) Aaa 2,155,000 2,217,366 St. Paul, Port Auth. Solid Waste Disp. 144A Rev. Bonds (Gerdau St. Paul Steel Mill), Ser. 7, 4 1/2s, 10/1/37 BBB– 1,500,000 1,280,235 Mississippi (1.4%) Jackson Cnty., Port Fac. VRDN (Chevron USA, Inc.), 0.34s, 6/1/23 P-1 5,700,000 5,700,000 MS Bus. Fin. Corp. Rev. Bonds (Syst. Energy Resources, Inc.), 5 7/8s, 4/1/22 BBB 2,170,000 2,197,060 MS State Bus. Fin. Commission Gulf Opportunity Zone VRDN (Chevron USA, Inc.), Ser. E, 0.38s, 12/1/30 VMIG1 6,000,000 6,000,000 Tax Exempt Income Fund 25 MUNICIPAL BONDS AND NOTES (99.0%)* cont. Rating** Principal amount Value Missouri (1.0%) MO State Dev. Fin. Board Infrastructure Fac. Rev. Bonds (Independence, Elec. Syst. Dogwood), Ser. A, 5s, 6/1/37 A $2,000,000 $2,230,360 MO State Hlth. & Edl. Fac. Auth. Rev. Bonds (WA U. (The)), Ser. A, 5 3/8s, 3/15/39 Aaa 2,250,000 2,436,795 MO State Hlth. & Edl. Fac. Auth. VRDN (WA U. (The)) Ser. C, 0.35s, 9/1/30 VMIG1 1,000,000 1,000,000 Ser. D, 0.35s, 9/1/30 VMIG1 4,400,000 4,400,000 Nevada (0.2%) Clark Cnty., Arpt. Rev. Bonds, Ser. A-2, 5s, 7/1/33 A1 1,300,000 1,509,079 Clark Cnty., Impt. Dist. Special Assmt. Bonds (Mountains Edge Local No. 142), 5s, 8/1/20 BBB 840,000 919,724 New Hampshire (0.3%) NH Hlth. & Ed. Fac. Auth. VRDN (U. Syst. of NH), Ser. B, 0.35s, 7/1/33 VMIG1 1,015,000 1,015,000 NH State Bus. Fin. Auth. Rev. Bonds (Elliot Hosp. Oblig. Group), Ser. A, 6 1/8s, 10/1/39 Baa1 2,000,000 2,213,960 New Jersey (4.2%) Bayonne, G.O. Bonds (Qualified Gen. Impt.), BAM, 5s, 7/1/39 ## AA 1,300,000 1,486,394 NJ State Econ. Dev. Auth. Rev. Bonds (MSU Student Hsg.), 5 7/8s, 6/1/42 Baa3 3,840,000 4,271,309 (School Facs. Construction), Ser. AA, 5 1/4s, 12/15/33 A3 4,045,000 4,285,880 (School Facs. Construction), Ser. AA, U.S. Govt. Coll., 5 1/4s, 12/15/33 (Prerefunded 6/15/19) AAA/P 1,455,000 1,645,969 NJ State Econ. Dev. Auth. Wtr. Fac. Rev. Bonds (NJ American Wtr. Co.) Ser. B, 5.6s, 11/1/34 A1 2,000,000 2,216,500 Ser. D, 4 7/8s, 11/1/29 A1 1,100,000 1,191,399 NJ State Higher Ed. Assistance Auth. Rev. Bonds (Student Loan), Ser. A, 5 5/8s, 6/1/30 AA 2,250,000 2,459,138 NJ State Hlth. Care Fac. Fin. Auth. Rev. Bonds (St. Joseph Hlth. Care Syst.), 6 5/8s, 7/1/38 Baa3 3,000,000 3,306,360 (Holy Name Hosp.), 5s, 7/1/36 Baa2 2,500,000 2,515,075 NJ State Tpk. Auth. Rev. Bonds, Ser. E, 5 1/4s, 1/1/40 A+ 3,000,000 3,320,340 NJ State Trans. Trust Fund Auth. Rev. Bonds (Trans. Syst.) Ser. A, 6s, 6/15/35 A3 3,000,000 3,432,870 Ser. C, AMBAC, zero%, 12/15/24 A3 8,760,000 6,352,664 Union Cnty., Util. Auth. Resource Recvy. Fac. Lease Rev. Bonds (Covanta Union), Ser. A, 5 1/4s, 12/1/31 AA+ 4,750,000 5,224,098 26 Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (99.0%)* cont. Rating** Principal amount Value New Mexico (1.0%) Farmington, Poll. Control Rev. Bonds (Public Service Co. of San Juan, NM), Ser. B, 4 7/8s, 4/1/33 BBB+ $2,110,000 $2,141,207 (AZ Pub. Svc. Co.), Ser. B, 4.7s, 9/1/24 A2 4,500,000 5,015,790 Sante Fe, Retirement Fac. Rev. Bonds (El Castillo Retirement Res.), 5s, 5/15/32 BBB– 2,155,000 2,242,256 New York (8.9%) Hudson Yards, Infrastructure Corp. Rev. Bonds, Ser. A, 5 3/4s, 2/15/47 A2 3,000,000 3,518,580 Metro. Trans. Auth. Rev. Bonds, Ser. D 5s, 11/15/36 AA– 2,500,000 2,856,200 5s, 11/15/29 AA– 3,000,000 3,544,500 Metro. Trans. Auth. Dedicated Tax Fund Rev. Bonds, Ser. A 5 1/2s, 11/15/39 AA 1,825,000 2,028,104 5 1/2s, 11/15/39 (Prerefunded 11/15/18) AAA/P 175,000 195,389 5 1/4s, 11/15/34 AA 3,700,000 4,619,598 NY City, Indl. Dev. Agcy. Rev. Bonds (Queens Baseball Stadium — Pilot), AMBAC, 5s, 1/1/23 Ba1 300,000 309,420 NY City, Muni. Wtr. & Swr. Syst. Fin. Auth. Rev. Bonds, Ser. DD, 5s, 6/15/35 Aa1 2,000,000 2,378,120 NY City, Transitional Fin. Auth. Rev. Bonds, Ser. E-1 5s, 2/1/41 AAA 5,000,000 5,833,150 5s, 2/1/39 AAA 3,500,000 4,167,030 NY City, Transitional Fin. Auth. Bldg. Aid Rev. Bonds, Ser. S-1 5s, 7/15/43 Aa2 5,000,000 5,878,850 5s, 7/15/40 Aa2 5,000,000 5,808,350 NY State Dorm. Auth. Rev. Bonds (Construction City U. Syst.), Ser. A, 6s, 7/1/20 Aa2 10,900,000 12,770,004 (City U.), Ser. A, 5 3/4s, 7/1/18 Aa2 7,900,000 8,337,660 (State U. Edl. Fac.), Ser. A, 5 1/2s, 5/15/19 Aa2 15,000,000 16,604,550 NY State Dorm. Auth. Non-State Supported Debt Rev. Bonds (Brooklyn Law School), Ser. A, 5s, 7/1/23 (Prerefunded 7/1/22) Baa1 1,000,000 1,225,050 NY State Dorm. Auth. Personal Income Tax Rev. Bonds (Ed.), Ser. B, 5 3/4s, 3/15/36 AAA 500,000 567,330 Ser. E, 5s, 2/15/44 AAA 3,500,000 4,064,655 Onondaga, Civic Dev. Corp. Rev. Bonds (St. Joseph’s Hosp. Hlth. Ctr.), U.s. Govt. Coll., 5 1/8s, 7/1/31 (Prerefunded 7/1/19) AAA/P 1,385,000 1,567,086 Port Auth. of NY & NJ Rev. Bonds (Kennedy Intl. Arpt. — 5th Installment), 6 3/4s, 10/1/19 BBB–/P 1,300,000 1,300,299 Tax Exempt Income Fund 27 MUNICIPAL BONDS AND NOTES (99.0%)* cont. Rating** Principal amount Value North Carolina (1.4%) Charlotte, Wtr. & Swr. Syst. Rev. Bonds, 5s, 7/1/21 Aaa $1,000,000 $1,196,310 NC Eastern Muni. Pwr. Agcy. Syst. Rev. Bonds Ser. C, 6 3/4s, 1/1/24 (Prerefunded 1/1/19) AAA/F 1,250,000 1,446,638 AMBAC, 6s, 1/1/18 (Escrowed to maturity) AAA/F 7,000,000 7,629,790 NC State Med. Care Cmnty. Hlth. Care Fac. Rev. Bonds (Deerfield), Ser. A, 6s, 11/1/33 BBB+/F 2,345,000 2,591,436 NC State Muni. Pwr. Agy. No. 1 Rev. Bonds (Catawba Elec.), Ser. A 5s, 1/1/30 A2 345,000 377,178 FHL Banks Coll., U.S. Govt. Coll., 5s, 1/1/30 (Prerefunded 1/1/19) AAA/F 855,000 951,589 Ohio (2.9%) Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A-2, 5 3/4s, 6/1/34 B– 4,000,000 3,743,160 Franklin Cnty., Hlth. Care Fac. Rev. Bonds (OH Presbyterian Retirement Svcs. (OPRS) Cmntys. Oblig. Group), Ser. A 6 1/8s, 7/1/40 BBB– 1,000,000 1,104,610 6s, 7/1/35 BBB– 1,875,000 2,071,406 Hamilton Cnty., Hlth. Care Rev. Bonds (Life Enriching Cmntys.), 5s, 1/1/32 BBB 1,000,000 1,079,330 Hamilton Cnty., Swr. Syst. Rev. Rev. Bonds (Metro. Swr. Dist.), Ser. A, NATL, U.S. Govt. Coll., 5s, 12/1/28 (Prerefunded 12/1/16) AA+ 6,130,000 6,310,712 Lorain Cnty., Hosp. Rev. Bonds (Catholic Hlth. Partners), Ser. C-2, AGM, 5s, 4/1/24 AA 5,000,000 5,421,100 OH Hsg. Fin. Agcy. Rev. Bonds (Single Fam. Mtge.), Ser. 1, GNMA Coll., FNMA Coll., FHMLC Coll., 5s, 11/1/28 Aaa 825,000 861,292 OH State Private Activity Rev. Bonds (Portsmouth Bypass), AGM, 5s, 12/31/35 AA 1,750,000 1,997,083 OH State Tpk. Comm. Rev. Bonds (Infrastructure), Ser. A-1, 5 1/4s, 2/15/33 A1 1,775,000 2,106,783 Southeastern OH Port Auth. Hosp. Fac. Rev. Bonds 5 3/4s, 12/1/32 BB/F 1,350,000 1,509,341 (Memorial Hlth. Syst. Oblig. Group), 5 1/2s, 12/1/43 BB/F 145,000 159,104 Youngstown State U. Rev. Bonds, 5s, 12/15/25 A2 2,000,000 2,323,520 Oklahoma (0.7%) OK State Tpk. Auth. VRDN, Ser. F, 0.35s, 1/1/28 VMIG1 6,765,000 6,765,000 Oregon (0.6%) OR Hlth. Sciences U. Rev. Bonds, Ser. A, 5 3/4s, 7/1/39 (Prerefunded 7/1/19) Aa3 2,000,000 2,304,060 OR State G.O. Bonds, Ser. F, 5s, 5/1/39 Aa1 2,635,000 3,133,726 28 Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (99.0%)* cont. Rating** Principal amount Value Pennsylvania (4.8%) Allegheny Cnty., Hosp. Dev. Auth. Rev. Bonds (UPMC Hlth.), Ser. B, NATL, 6s, 7/1/24 Aa3 $2,210,000 $2,858,878 Cumberland Cnty., Muni. Auth. Rev. Bonds (Presbyterian Homes Oblig. Group), Ser. A 5 1/4s, 1/1/19 BBB+/F 1,465,000 1,602,490 5.15s, 1/1/18 BBB+/F 665,000 705,359 Delaware River Port Auth. PA & NJ Rev. Bonds, 5s, 1/1/30 A 6,860,000 8,070,241 East Hempfield Twp., Indl. Dev. Auth. Rev. Bonds (Millersville U. Student Hsg. & Svcs., Inc.), 5s, 7/1/29 Baa3 500,000 567,415 East Stroudsburg, Area School Dist. G.O. Bonds, AGM, 5s, 9/1/27 Baa1 5,500,000 5,907,660 Erie, Higher Ed. Bldg. Auth. Rev. Bonds (Mercyhurst College), 5 1/2s, 3/15/38 BBB– 1,275,000 1,343,710 Montgomery Cnty., Indl. Dev. Auth. Wtr. Fac. Rev. Bonds (Aqua PA, Inc.), Ser. A, 5 1/4s, 7/1/42 AA– 3,250,000 3,488,940 PA State Higher Edl. Fac. Auth. Rev. Bonds (U. of Sciences Philadelphia), 5s, 11/1/42 A3 1,500,000 1,663,545 PA State Hsg. Fin. Agcy. Rev. Bonds, Ser. 15-117A, 3.95s, 10/1/30 AA+ 1,200,000 1,234,908 PA State Pub. School Bldg. Auth. Rev. Bonds (School Dist. Philadelphia) 5s, 4/1/24 Ba2 1,000,000 1,100,250 5s, 4/1/23 Ba2 1,000,000 1,099,110 PA State Tpk. Comm. Rev. Bonds, Ser. A 5s, 12/1/44 A1 5,245,000 5,962,149 5s, 12/1/38 A1 2,250,000 2,583,315 Philadelphia, Gas Wks. Rev. Bonds 5s, 8/1/32 A– 1,000,000 1,176,680 5s, 8/1/31 A– 1,000,000 1,182,070 Philadelphia, Hosp. & Higher Ed. Fac. Auth. Rev. Bonds (Graduate Hlth. Syst. Oblig. Group), 7 1/4s, 8/1/17 (In default) † D/P 5,167,643 517 Pittsburgh & Allegheny Cnty., Sports & Exhib. Auth. Hotel Rev. Bonds, AGM, 5s, 2/1/35 AA 3,000,000 3,382,740 Pittsburgh, G.O. Bonds, Ser. B, 5s, 9/1/25 A1 2,500,000 2,976,925 Rhode Island (0.3%) Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. B, 5s, 6/1/50 BBB+/F 3,250,000 3,400,443 South Carolina (1.9%) Berkeley Cnty., School Dist. Rev. Bonds (Installment Lease Securing Assets for Ed.), 5 1/8s, 12/1/30 (Prerefunded 12/1/16) Aa3 5,000,000 5,149,800 SC State Pub. Svc. Auth. Rev. Bonds (Santee Cooper), Ser. A, 5 3/4s, 12/1/43 AA– 6,000,000 7,327,440 Ser. A, 5 1/2s, 12/1/54 AA– 2,000,000 2,307,640 Ser. A, 5s, 12/1/50 AA– 2,500,000 2,816,525 Ser. A, 5s, 12/1/25 AA– 750,000 931,695 Tax Exempt Income Fund 29 MUNICIPAL BONDS AND NOTES (99.0%)* cont. Rating** Principal amount Value Tennessee (0.6%) Metro. Govt. Nashville & Davidson Ctny. Hlth. & Edl. Fac. Board Rev. Bonds (Vanderbilt U. Med. Ctr.), Ser. A, 5s, 7/1/40 ## A3 $750,000 $864,990 TN Energy Acquisition Corp. Gas Rev. Bonds, Ser. A, 5 1/4s, 9/1/20 A3 4,000,000 4,613,080 Texas (14.5%) Aldine, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 5s, 2/15/25 (Prerefunded 2/15/17) Aaa 2,000,000 2,076,340 Angleton, G.O. Bonds (Indpt. School Bldg. Dist.) PSFG, 5s, 2/15/30 Aaa 2,985,000 3,088,132 PSFG, U.S. Govt. Coll., 5s, 2/15/30 (Prerefunded 2/15/17) Aaa 700,000 726,719 Beaumont, Indpt. School Dist. G.O. Bonds (School Bldg.), AGC, 5 1/8s, 2/15/30 AA 2,550,000 2,638,179 Brazos River Harbor Naval Dist. Env. Rev. Bonds (Dow Chemical Co.), Ser. A-4, 5.95s, 5/15/33 BBB 1,100,000 1,202,971 Brazos, Harbor Indl. Dev. Corp. Env. Fac. Mandatory Put Bonds (5/1/28) (Dow Chemical), 5.9s, 5/1/38 BBB 3,450,000 3,683,945 Central TX Regl. Mobility Auth. Rev. Bonds (Sr. Lien), Ser. A, 5s, 1/1/33 BBB+ 650,000 750,178 Dallas Cnty., Util. & Reclamation Dist. G.O. Bonds, Ser. B, AMBAC, 5 3/8s, 2/15/29 A3 9,500,000 9,859,385 Dallas, Area Rapid Transit Rev. Bonds, Ser. A, 5s, 12/1/46 AA+ 1,250,000 1,470,788 Dallas-Fort Worth, Intl. Arpt. Fac. Impt. Corp. Rev. Bonds, Ser. A, 5 1/4s, 11/1/30 A+ 5,000,000 5,905,300 Grand Parkway Trans. Corp. Rev. Bonds (Sub. Tier Toll Syst.), Ser. B, 5s, 4/1/53 AA+ 1,800,000 2,000,304 Harris Cnty., Cultural Ed. Fac. Fin. Corp. Rev. Bonds (YMCA of the Greater Houston Area), Ser. A, 5s, 6/1/28 Baa3 1,300,000 1,443,273 Harris Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (The Methodist Hosp.), Ser. C-1, 0.34s, 12/1/24 A-1+ 4,850,000 4,850,000 Houston, Arpt. Syst. Rev. Bonds, Ser. A, 5s, 7/1/25 A+ 3,500,000 3,982,300 Houston, Higher Ed. Fin. Co. Rev. Bonds (Cosmos Foundation), Ser. A, 5s, 2/15/32 BBB 1,250,000 1,380,575 Houston, Util. Syst. Rev. Bonds Ser. D, 5s, 11/15/39 Aa2 2,285,000 2,663,419 Ser. A, 5s, 11/15/33 AA 6,500,000 7,503,535 La Vernia, Higher Ed. Fin. Corp. Rev. Bonds (Kipp, Inc.), Ser. A, 6 3/8s, 8/15/44 (Prerefunded 8/15/19) BBB 1,700,000 1,999,404 Laredo, Intl., Toll Bridge Rev. Bonds, Ser. B, AGM, 5s, 10/1/16 AA 750,000 752,378 30 Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (99.0%)* cont. Rating** Principal amount Value Texas cont. Leander, Indpt. School Dist. G.O. Bonds (School Bldg.) PSFG, zero%, 8/15/19 AAA $195,000 $174,679 PSFG, U.S. Govt. Coll., zero%, 8/15/19 (Prerefunded 8/15/17) AAA/P 4,805,000 4,317,677 Lower CO River Auth. Transmission Svcs. Contract Corp. Rev. Bonds, 5s, 5/15/40 A 750,000 854,663 Matagorda Cnty., Poll. Control Rev. Bonds (Dist. No. 1), Ser. A, AMBAC, 4.4s, 5/1/30 Baa1 2,250,000 2,595,398 New Hope, Cultural Ed. Fac. Fin. Corp. Rev. Bonds (Wesleyan Homes, Inc.), 5 1/2s, 1/1/43 BB–/P 750,000 776,760 (TX A&M U. Collegiate & Student Hsg. College Station I, LLC), Ser. A, 5s, 4/1/29 Baa3 1,085,000 1,223,348 North TX, Tollway Auth. Rev. Bonds (1st Tier), Ser. I, 6 1/2s, 1/1/43 A1 9,700,000 12,309,397 (1st Tier), Ser. A, 6s, 1/1/25 A1 640,000 693,856 (1st Tier), Ser. A, FNMA Coll., U.S. Govt. Coll., 6s, 1/1/25 (Prerefunded 1/1/18) AAA/P 4,560,000 4,970,263 Ser. A, 5 5/8s, 1/1/33 A1 1,630,000 1,752,543 Ser. A, FHL Banks Coll., FHLMC Coll., U.S. Govt. Coll., 5 5/8s, 1/1/33 (Prerefunded 1/1/18) A1 1,370,000 1,484,409 Ser. A, NATL, 5 1/8s, 1/1/28 AA– 5,000,000 5,332,150 Ser. D, AGC, zero%, 1/1/28 AA 11,620,000 8,116,686 Red River, Hlth. Retirement Fac. Dev. Corp. Rev. Bonds (Sears Methodist Retirement Syst. Oblig. Group) Ser. C, 6 1/4s, 5/9/53 (In default) † D/P 46,000 69 Ser. B, 6.15s, 11/15/49 (In default) † D/P 700,000 1,050 Ser. A, 6.05s, 11/15/46 (In default) † D/P 525,000 788 Ser. D, 6.05s, 11/15/46 (In default) † D/P 91,000 137 Ser. A, 5.15s, 11/15/27 (In default) † D/P 1,490,000 2,235 San Antonio, Arpt. Syst. Rev. Bonds, AGM, 5 1/4s, 7/1/32 AA 1,415,000 1,483,613 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. Rev. Bonds (Trinity Terrace), Ser. A-1, 5s, 10/1/44 BBB+/F 1,000,000 1,080,340 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. Retirement Fac. Rev. Bonds (Buckner Retirement Svcs., Inc.) 5 1/4s, 11/15/27 A/F 1,000,000 1,048,480 5 1/4s, 11/15/22 A/F 2,500,000 2,666,450 TX Muni. Gas Acquisition & Supply Corp. I Rev. Bonds, Ser. A, 5 1/4s, 12/15/26 Baa1 5,000,000 6,104,450 TX Private Activity Surface Trans. Corp. Rev. Bonds (NTE Mobility), 6 7/8s, 12/31/39 Baa2 1,650,000 1,961,289 TX State G.O. Bonds, 5s, 4/1/44 Aaa 5,000,000 5,833,150 TX State Affordable Hsg. Corp. Single Fam. Mtge. Rev. Bonds (Professional Ed. Home Loan), Ser. A-3, FHLMC Coll., GNMA Coll., FNMA Coll., 5.6s, 2/1/39 Aaa 406,535 421,321 Tax Exempt Income Fund 31 MUNICIPAL BONDS AND NOTES (99.0%)* cont. Rating** Principal amount Value Texas cont. TX State Indl. Dev. Corp. Rev. Bonds (Arco Pipelines Co.), 7 3/8s, 10/1/20 A2 $4,000,000 $4,988,840 TX State Muni. Gas Acquisition & Supply Corp. III Rev. Bonds, 5s, 12/15/29 A3 2,475,000 2,819,768 TX State Wtr. Dev. Board Rev. Bonds, Ser. A, 5s, 10/15/45 AAA 3,000,000 3,554,070 Victoria, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 5s, 2/15/24 Aaa 3,375,000 3,497,546 Victoria, Util. Syst. Rev. Bonds, AMBAC, U.S. Govt. Coll., 5s, 12/1/27 (Prerefunded 12/1/17) AA– 3,960,000 4,227,538 Utah (0.8%) Murray City, Hosp. VRDN (IHC Hlth. Svcs., Inc.), Ser. C, 0.32s, 5/15/36 Aa1 6,660,000 6,660,000 Salt Lake City, Hosp. Rev. Bonds, AMBAC, U.S. Govt. Coll., 6 3/4s, 5/15/20 (Escrowed to maturity) AAA/P 1,400,000 1,405,040 Vermont (0.1%) VT State Edl. & Hlth. Bldg. Fin. Agcy. Rev. Bonds (U. of VT Med. Ctr.), Ser. A 5s, 12/1/36 A3 500,000 584,105 5s, 12/1/35 A3 500,000 586,965 Virginia (2.7%) Chesterfield Cnty., Econ. Dev. Auth. Poll. Control Rev. Bonds (VA Elec. & Pwr.), Ser. A, 5s, 5/1/23 A2 1,575,000 1,753,463 Henrico Cnty., Econ. Dev. Auth. Res. Care Fac. Rev. Bonds (VA United Methodist Homes, Inc.) 5s, 6/1/25 BB+/P 410,000 457,958 5s, 6/1/23 BB+/P 445,000 504,020 Henrico Cnty., Indl. Dev. Auth. Rev. Bonds, AGM, 5.929s, 8/23/27 AA 13,100,000 15,228,750 VA State Small Bus. Fin. Auth. Rev. Bonds (Express Lanes, LLC), 5s, 7/1/34 BBB– 1,200,000 1,315,668 Washington Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Mountain States Hlth. Alliance), Ser. C, 7 3/4s, 7/1/38 Baa1 6,100,000 6,933,626 Washington (0.8%) Port of Seattle, Rev. Bonds, Ser. C, 5s, 4/1/40 A1 1,000,000 1,120,250 WA State G.O. Bonds, Ser. A-1, 5s, 8/1/37 Aa1 1,580,000 1,877,672 WA State Hlth. Care Fac. Auth. Rev. Bonds (WA Hlth. Svcs.), 7s, 7/1/39 (Prerefunded 7/1/19) Baa1 1,250,000 1,489,738 Ser. B, NATL, 5s, 2/15/27 AA– 1,815,000 1,897,474 (Central WA Hlth. Svcs. Assn.), 4s, 7/1/36 Baa1 1,620,000 1,636,524 32 Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (99.0%)* cont. Rating** Principal amount Value West Virginia (0.4%) Pleasants Cnty., Poll. Control Rev. Bonds (Allegheny), Ser. F, 5 1/4s, 10/15/37 Baa3 $2,500,000 $2,579,575 WV State Econ. Dev. Auth. Solid Waste Disp. Fac. FRB (Appalachian Pwr. Co.), Ser. A, 5 3/8s, 12/1/38 Baa1 1,000,000 1,117,650 Wisconsin (1.0%) Pub. Fin. Auth. Arpt. Fac. Rev. Bonds (Sr. Oblig. Group), 5 1/4s, 7/1/28 BBB 1,000,000 1,113,860 WI State Rev. Bonds, Ser. A, 6s, 5/1/27 Aa3 3,500,000 4,023,530 WI State Hlth. & Edl. Fac. Auth. Rev. Bonds (Prohealth Care, Inc.), 6 5/8s, 2/15/39 (Prerefunded 2/15/19) A1 3,000,000 3,475,680 (Three Pillars Sr. Living), 5s, 8/15/28 A–/F 1,040,000 1,159,704 Wyoming (0.8%) Campbell Cnty., Solid Waste Fac. Rev. Bonds (Basin Elec. Pwr. Co-op), Ser. A, 5 3/4s, 7/15/39 A1 3,000,000 3,409,332 WY Muni. Pwr. Agcy. Pwr. Supply Rev. Bonds, Ser. A 5 1/2s, 1/1/38 A2 2,800,000 2,991,968 5 1/2s, 1/1/33 A2 1,410,000 1,511,717 Total municipal bonds and notes (cost $888,673,017) PREFERRED STOCKS (0.6%)* Shares Value MuniMae Tax Exempt Bond Subsidiary, LLC 144A Ser. A-5, 5s cum. pfd. 3,450,000 $3,657,000 MuniMae Tax Exempt Bond Subsidiary, LLC 144A Ser. B, 7 3/4s cum. pfd. 2,000,000 2,157,720 Total preferred stocks (cost $5,450,000) TOTAL INVESTMENTS Total investments (cost $894,123,017) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2015 through March 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $982,968,276. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. For further details regarding security ratings, please see the Statement of Additional Information. † This security is non-income-producing. ## Forward commitment, in part or in entirety (Note 1). Tax Exempt Income Fund 33 F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. On Mandatory Put Bonds, the rates shown are the current interest rates at the close of the reporting period and the dates shown represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Utilities 15.6% Transportation 14.8 Health care 13.6 State debt 12.6 Prerefunded 12.1 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $—­ $973,055,595 $13,315 Preferred stocks —­ 5,814,720 —­ Totals by level $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 34 Tax Exempt Income Fund Statement of assets and liabilities 3/31/16 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $894,123,017) $978,883,630 Cash 741,718 Interest and other receivables 13,292,456 Receivable for shares of the fund sold 1,213,126 Receivable for investments sold 5,335 Prepaid assets 38,214 Total assets LIABILITIES Payable for investments purchased 4,313,356 Payable for purchases of delayed delivery securities (Note 1) 2,316,838 Payable for shares of the fund repurchased 2,586,144 Payable for compensation of Manager (Note 2) 359,665 Payable for custodian fees (Note 2) 5,361 Payable for investor servicing fees (Note 2) 108,888 Payable for Trustee compensation and expenses (Note 2) 414,091 Payable for administrative services (Note 2) 3,349 Payable for distribution fees (Note 2) 510,664 Distributions payable to shareholders 476,239 Other accrued expenses 111,608 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $930,639,304 Undistributed net investment income (Note 1) 214,473 Accumulated net realized loss on investments (Note 1) (32,646,114) Net unrealized appreciation of investments 84,760,613 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Tax Exempt Income Fund 35 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($885,449,282 divided by 100,745,884 shares) $8.79 Offering price per class A share (100/96.00 of $8.79)* $9.16 Net asset value and offering price per class B share ($7,475,361 divided by 850,355 shares)** $8.79 Net asset value and offering price per class C share ($38,598,148 divided by 4,381,890 shares)** $8.81 Net asset value and redemption price per class M share ($6,521,935 divided by 739,679 shares) $8.82 Offering price per class M share (100/96.75 of $8.82)† $9.12 Net asset value, offering price and redemption price per class Y share ($44,923,550 divided by 5,099,993 shares) $8.81 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 36 Tax Exempt Income Fund Statement of operations Six months ended 3/31/16 (Unaudited) INTEREST INCOME EXPENSES Compensation of Manager (Note 2) $2,093,844 Investor servicing fees (Note 2) 328,526 Custodian fees (Note 2) 6,487 Trustee compensation and expenses (Note 2) 39,527 Distribution fees (Note 2) 1,173,559 Administrative services (Note 2) 16,181 Other 161,479 Total expenses Expense reduction (Note 2) (661) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (1,999,192) Net unrealized appreciation of investments during the period 11,501,500 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Tax Exempt Income Fund 37 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 3/31/16* Year ended 9/30/15 Operations: Net investment income $17,715,075 $37,257,461 Net realized gain (loss) on investments (1,999,192) 1,486,053 Net unrealized appreciation (depreciation) of investments 11,501,500 (11,400,272) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Taxable net investment income Class A (160,137) (992,119) Class B (1,286) (8,102) Class C (6,550) (35,272) Class M (1,206) (6,602) Class Y (7,278) (43,811) From tax-exempt net investment income Class A (15,893,979) (33,664,181) Class B (106,782) (227,726) Class C (512,175) (985,592) Class M (106,756) (211,785) Class Y (774,266) (1,533,116) Increase (decrease) from capital share transactions (Note 4) 16,698,338 (21,423,003) Total increase (decrease) in net assets NET ASSETS Beginning of period 956,622,970 988,411,037 End of period (including undistributed net investment income of $214,473 and $69,813, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 38 Tax Exempt Income Fund This page left blank intentionally. Tax Exempt Income Fund 39 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized Non- of expenses income (loss) value, and unrealized Total from From recurring Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment Total reimburse­ value, end at net asset end of period netassets netassets turnover Period ended­ of period­ income (loss) on investments­ operations­ income­ distributions ments­ of period­ value (%) a (in thousands) (%) b (%) (%) Class A­ March 31, 2016** $8.70­ .16­ .09­ .25­ (.16) —­ $8.79­ * $885,449­ .38* 1.84* 6* September 30, 2015­ 8.80­ .34­ (.10) .24­ (.34) —­ 8.70­ 2.78­ 870,134­ .75­ 3.83­ 16­ September 30, 2014­ 8.44­ .35­ .35­ .70­ (.34) — c,d 8.80­ 8.49­ 903,820­ .75­ 4.03­ 6­ September 30, 2013­ 9.08­ .35­ (.65) (.34) —­ 8.44­ 963,579­ .74­ 3.89­ 10­ September 30, 2012­ 8.59­ .37­ .48­ .85­ (.36) —­ 9.08­ 10.09­ 1,151,395­ .75­ 4.15­ 14­ September 30, 2011­ 8.71­ .40­ (.14) .26­ (.38) — c,e 8.59­ 3.25­ 1,077,869­ .75­ 4.74­ 9­ Class B­ March 31, 2016** $8.70­ .13­ .09­ .22­ (.13) —­ $8.79­ * $7,475­ .70* 1.53* 6* September 30, 2015­ 8.80­ .28­ (.09) .19­ (.29) —­ 8.70­ 2.13­ 7,141­ 1.38­ 3.20­ 16­ September 30, 2014­ 8.44­ .29­ .36­ .65­ (.29) — c,d 8.80­ 7.81­ 7,516­ 1.38­ 3.41­ 6­ September 30, 2013­ 9.08­ .29­ (.64) (.29) —­ 8.44­ 9,093­ 1.37­ 3.26­ 10­ September 30, 2012­ 8.59­ .31­ .48­ .79­ (.30) —­ 9.08­ 9.39­ 10,912­ 1.38­ 3.50­ 14­ September 30, 2011­ 8.71­ .34­ (.13) .21­ (.33) — c,e 8.59­ 2.59­ 7,683­ 1.38­ 4.12­ 9­ Class C­ March 31, 2016** $8.72­ .13­ .09­ .22­ (.13) —­ $8.81­ * $38,598­ .77* 1.46* 6* September 30, 2015­ 8.81­ .27­ (.09) .18­ (.27) —­ 8.72­ 2.08­ 33,963­ 1.53­ 3.05­ 16­ September 30, 2014­ 8.46­ .28­ .34­ .62­ (.27) — c,d 8.81­ 7.51­ 31,947­ 1.53­ 3.25­ 6­ September 30, 2013­ 9.10­ .28­ (.65) (.27) —­ 8.46­ 36,599­ 1.52­ 3.12­ 10­ September 30, 2012­ 8.61­ .30­ .48­ .78­ (.29) —­ 9.10­ 9.22­ 37,468­ 1.53­ 3.35­ 14­ September 30, 2011­ 8.72­ .33­ (.12) .21­ (.32) — c,e 8.61­ 2.57­ 26,932­ 1.53­ 3.96­ 9­ Class M­ March 31, 2016** $8.73­ .15­ .09­ .24­ (.15) —­ $8.82­ * $6,522­ .52* 1.71* 6* September 30, 2015­ 8.82­ .31­ (.08) .23­ (.32) —­ 8.73­ 2.59­ 6,179­ 1.03­ 3.55­ 16­ September 30, 2014­ 8.47­ .32­ .35­ .67­ (.32) — c,d 8.82­ 8.04­ 6,553­ 1.03­ 3.75­ 6­ September 30, 2013­ 9.11­ .32­ (.64) (.32) —­ 8.47­ 6,537­ 1.02­ 3.62­ 10­ September 30, 2012­ 8.61­ .34­ .50­ .84­ (.34) —­ 9.11­ 9.89­ 6,555­ 1.03­ 3.86­ 14­ September 30, 2011­ 8.73­ .37­ (.13) .24­ (.36) — c,e 8.61­ 2.95­ 5,131­ 1.03­ 4.47­ 9­ Class Y­ March 31, 2016** $8.72­ .17­ .09­ .26­ (.17) —­ $8.81­ * $44,924­ .27* 1.95* 6* September 30, 2015­ 8.81­ .36­ (.09) .27­ (.36) —­ 8.72­ 3.11­ 39,206­ .53­ 4.06­ 16­ September 30, 2014­ 8.46­ .36­ .35­ .71­ (.36) — c,d 8.81­ 8.59­ 38,575­ .53­ 4.24­ 6­ September 30, 2013­ 9.10­ .37­ (.65) (.36) —­ 8.46­ 27,268­ .52­ 4.11­ 10­ September 30, 2012­ 8.60­ .38­ .50­ .88­ (.38) —­ 9.10­ 10.43­ 36,018­ .53­ 4.34­ 14­ September 30, 2011­ 8.72­ .41­ (.13) .28­ (.40) — c,e 8.60­ 3.47­ 22,427­ .53­ 4.93­ 9­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 40 Tax Exempt Income Fund Tax Exempt Income Fund 41 Financial highlights (Continued) * Not annualized. ** Unaudited. a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees, if any. c Amount represents less than $0.01 per share. d Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Morgan Stanley & Co. which amounted to less than $0.01 per share outstanding on December 3, 2013. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. The accompanying notes are an integral part of these financial statements. 42 Tax Exempt Income Fund Notes to financial statements 3/31/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2015 through March 31, 2016. Putnam Tax Exempt Income Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek as high a level of current income exempt from federal income tax as Putnam Management believes to be consistent with preservation of capital. The fund invests mainly in bonds that pay interest that is exempt from federal income tax (but that may be subject to federal alternative minimum tax (AMT)), are investment-grade in quality, and have intermediate- to long-term maturities (three years or longer). Under normal circumstances, the fund invests at least 80% of its net assets in tax-exempt investments, which for purposes of this policy exclude investments paying interest subject to the federal AMT for individuals. This investment policy cannot be changed without the approval of the fund’s shareholders. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge and classM shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for classA, classB, classC, and classM shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, and classM shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Tax Exempt Income Fund 43 Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Securities purchased or sold on a forward commitment basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. 44 Tax Exempt Income Fund At September 30, 2015, the fund had a capital loss carryover of $28,841,853 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $4,451,156 $2,625,189 $7,076,345 * 150,375 N/A 150,375 September 30, 2016 6,919,758 N/A 6,919,758 September 30, 2017 13,617,607 N/A 13,617,607 September 30, 2018 1,077,768 N/A 1,077,768 September 30, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the Fund has elected to defer certain capital losses of $1,293,325 recognized during the period between November 1, 2014 and September 30, 2015 to its fiscal year ending September 30, 2016. The aggregate identified cost on a tax basis is $893,452,879, resulting in gross unrealized appreciation and depreciation of $92,285,298 and $6,854,547, respectively, or net unrealized appreciation of $85,430,751. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.590% of the first $5 billion, 0.390% of the next $50 billion, 0.540% of the next $5 billion, 0.370% of the next $50 billion, 0.490% of the next $10 billion, 0.360% of the next $100 billion and 0.440% of the next $10 billion, 0.355% of any excess thereafter. Putnam Management has contractually agreed, through January 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management will pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. Tax Exempt Income Fund 45 The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3), a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $297,882 ClassM 2,179 ClassB 2,426 ClassY 13,740 ClassC 12,299 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $661 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $670, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC and classM shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC and classM shares, respectively. The Trustees have approved payment by the fund at the annual rate of 0.85%, 1.00% and 0.50% of the average net assets for classB, classC and classM shares, respectively. For classA shares, the annual payment rate will equal the weighted average of (i) 0.20% on the net assets of the fund attributable to classA shares purchased and paid for prior to April 1, 2005 and (ii) 0.25% on all other net assets of the fund attributable to classA shares. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $946,074 ClassM 16,053 ClassB 30,359 Total ClassC 181,073 46 Tax Exempt Income Fund For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $26,039 and $117 from the sale of classA and classM shares, respectively, and received $425 and $917 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $81,003,645 $52,072,781 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 3/31/16 Year ended 9/30/15 ClassA Shares Amount Shares Amount Shares sold 6,247,855 $54,708,259 9,168,726 $80,614,042 Shares issued in connection with reinvestment of distributions 1,539,082 13,478,440 3,296,124 28,961,637 7,786,937 68,186,699 12,464,850 109,575,679 Shares repurchased (7,040,646) (61,611,694) (15,219,930) (133,797,885) Net increase (decrease) Six months ended 3/31/16 Year ended 9/30/15 ClassB Shares Amount Shares Amount Shares sold 86,672 $760,334 78,926 $695,847 Shares issued in connection with reinvestment of distributions 10,544 92,342 22,559 198,283 97,216 852,676 101,485 894,130 Shares repurchased (67,378) (589,421) (135,260) (1,193,053) Net increase (decrease) Six months ended 3/31/16 Year ended 9/30/15 ClassC Shares Amount Shares Amount Shares sold 648,761 $5,687,750 793,923 $6,992,386 Shares issued in connection with reinvestment of distributions 46,843 411,132 92,581 815,075 695,604 6,098,882 886,504 7,807,461 Shares repurchased (208,423) (1,826,008) (616,254) (5,421,407) Net increase Tax Exempt Income Fund 47 Six months ended 3/31/16 Year ended 9/30/15 ClassM Shares Amount Shares Amount Shares sold 68,277 $599,188 78,471 $694,809 Shares issued in connection with reinvestment of distributions 11,708 102,871 23,487 206,968 79,985 702,059 101,958 901,777 Shares repurchased (48,211) (424,691) (136,784) (1,214,669) Net increase (decrease) Six months ended 3/31/16 Year ended 9/30/15 ClassY Shares Amount Shares Amount Shares sold 1,127,259 $9,896,383 1,586,510 $13,934,018 Shares issued in connection with reinvestment of distributions 71,006 623,180 144,356 1,271,425 1,198,265 10,519,563 1,730,866 15,205,443 Shares repurchased (594,178) (5,209,727) (1,611,452) (14,180,479) Net increase Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 48 Tax Exempt Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Marketing Services George Putnam, III Janet C. Smith Putnam Retail Management Robert L. Reynolds Vice President, One Post Office Square W. Thomas Stephens Principal Accounting Officer, Boston, MA 02109 and Assistant Treasurer Officers Custodian Robert L. Reynolds Susan G. Malloy State Street Bank President Vice President and and Trust Company Assistant Treasurer Jonathan S. Horwitz Legal Counsel Executive Vice President, James P. Pappas Ropes & Gray LLP Principal Executive Officer, and Vice President Compliance Liaison Mark C. Trenchard Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Tax Exempt Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: May 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: May 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: May 27, 2016
